 1

 2
                                                           JS-6
 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9

10                       CENTRAL DISTRICT OF CALIFORNIA
11   CAROLE LEWALLEN, an individual      Case No. 8:19-cv-02121-DOC-ADS
12   California resident,                (Assigned to Judge David O. Carter)
13               Plaintiff                ORDER RE JOINT STIPULATION
14                                        FOR REMAND TO STATE
                    v.                    COURT
15

16   CVS PHARMACY, INC. a Rhode
     Island corporation, CAREMARK,
17
     LLC, a California corporation and
18   DOES 1-100, inclusive,
19
                Defendants.
20

21

22

23

24

25

26

27

28
 1
                                         ORDER
 2
          In light of the Parties’ Joint Stipulation to Remand to State Court, and for
 3
     good cause shown, it is HEREBY ORDERED:
 4
          1. This case is to be remanded to Superior Court of the State of California,
 5
     County of Orange; and
 6
          2. Status Conference scheduled for March 16, 2020, shall be vacated.
 7

 8   IT IS SO ORDERED.
 9
     Dated: March 13, 2020
10
                                           ____________________________________
11
                                           Honorable Judge David O. Carter
12                                         Judge of the United States District Court
                                           Central District of California
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               1
     JOINT STIPULATION FOR REMAND
